    Case 16-31448          Doc 42      Filed 10/27/19 Entered 10/27/19 23:26:01                    Desc Imaged
                                       Certificate of Notice Page 1 of 2
Form defdso13

                                    UNITED STATES BANKRUPTCY COURT
                                          Northern District of Illinois
                                               Eastern Division
                                               219 S Dearborn
                                                  7th Floor
                                              Chicago, IL 60604



In Re:
Mark E Johnson                                                   Case No. 16−31448
6646 Breezewood Blvd                                             :
Myrtle Beach, SC 29588                                           Chapter : 13
SSN: xxx−xx−4335 EIN: N.A.                                       Judge :   Janet S. Baer

Laura S Johnson
6646 Breezewood Blvd
Myrtle Beach, SC 29588
SSN: xxx−xx−1605 EIN: N.A.



                      NOTICE TO INDIVIDUAL DEBTORS IN CHAPTER 12/13 CASES
                            OF REQUIRED DOCUMENT FOR DISCHARGE


      In order to receive a Discharge, you must file the following document.

          Debtor's Declaration Domestic Support Obligations.

       Please complete the local form titled Debtor's Declaration Regarding Domestic Support Obligations. If a joint
petition was filed, each spouse must complete and file a separate declaration.
    The local form, Debtor's Declaration Regarding Domestic Support Obligations, is available on our website at
www.ilnb.uscourts.gov/Forms/Form_Orders.cfm

       If you do not file the required document, your case will be closed without a discharge. You will still be liable
for the current balance of the debts you owed before filing. If you subsequently file a Motion to Reopen, you must
pay the reopening fee.

      If you are represented by an attorney, please contact your attorney for guidance.

      If you have any questions about submitting the form, please call 312−408−5000.

                                                             FOR THE COURT



Dated: October 25, 2019                                      Jeffrey P. Allsteadt, Clerk
                                                             United States Bankruptcy Court
          Case 16-31448            Doc 42       Filed 10/27/19 Entered 10/27/19 23:26:01                         Desc Imaged
                                                Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 16-31448-JSB
Mark E Johnson                                                                                             Chapter 13
Laura S Johnson
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: moneal                       Page 1 of 1                          Date Rcvd: Oct 25, 2019
                                      Form ID: defdso13                  Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 27, 2019.
db/jdb         +Mark E Johnson,   Laura S Johnson,   6646 Breezewood Blvd,   Myrtle Beach, SC 29588-8525

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 27, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 25, 2019 at the address(es) listed below:
              Glenn B Stearns    mcguckin_m@lisle13.com
              Joseph S Davidson    on behalf of Debtor 1 Mark E Johnson jdavidson@sulaimanlaw.com,
               courtinfo@sulaimanlaw.com;bkycourtinfo@gmail.com;ecfnotice@sulaimanlaw.com;sulaiman.igotnotices@g
               mail.com;bkecf_sulaiman@bkexpress.info;r46351@notify.bestcase.com;cjohnson@sulaimanlaw.com
              Joseph S Davidson    on behalf of Debtor 2 Laura S Johnson jdavidson@sulaimanlaw.com,
               courtinfo@sulaimanlaw.com;bkycourtinfo@gmail.com;ecfnotice@sulaimanlaw.com;sulaiman.igotnotices@g
               mail.com;bkecf_sulaiman@bkexpress.info;r46351@notify.bestcase.com;cjohnson@sulaimanlaw.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Roderic Fleming     on behalf of Creditor    Bank of America, NA rfleming@mlg-defaultlaw.com,
               smatthei@mlg-defaultlaw.com
              Sarah E Barngrover    on behalf of Creditor    DITECH FINANCIAL LLC amps@manleydeas.com
              Todd J Ruchman     on behalf of Creditor    DITECH FINANCIAL LLC amps@manleydeas.com
                                                                                              TOTAL: 7
